Title: To James Madison from Patrick Henry, 17 April 1784
From: Henry, Patrick
To: Madison, James


Dear Sir.
Leatherwood Apl. 17th. 1784
After so long Time had passed without hearing from you, Mr. Mazzei did me great pleasure in telling me you were well, & not averse to render stil further Services to our Country. Altho’ from the Length & Importance of those you have so happily accomplished some Respite might be demanded for the present, yet I must tell you I think several Matters of the greatest Moment forbid it. Is not the federal Goverment on a bad Footing? If I am not mistaken you must have seen & felt that it is. This is not the only Matter that wants Correction & Improvement. How mortifying is it to see a rich Harvest of Happiness, & Labourers wanting to gather it in?
I take my leave of you only ’til next month when I confide in seeing you at Richmond. Adeiu my dear Sir, I am yr. affectionate
P. Henry
